Citation Nr: 0423892	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for paranoid schizophrenia, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Rose Ann Fleming, Attorney 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in March 2001 when it was remanded for additional 
development.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

In this regard, in May 2003 the veteran submitted a copy of a 
Social Security Administration (SSA) determination that found 
the veteran to be disabled effective December 1974.  It does 
not appear that the records supporting that decision have 
been associated with the claims files  Although Social 
Security records are usually only relevant to increased 
rating and unemployability determinations, the Board is of 
the opinion that they should be obtained in this case because 
of the history and diagnoses that might be contained in the 
medical reports supporting the grant of benefits for the 
claim at issue. 

Furthermore, a VA hospitalization report dated from February 
1975 to May 1975 notes that the veteran had been previously 
hospitalized at the Jackson, Mississippi VA Medical Center.  
The veteran also reported during an October 1975 VA 
examination that had undergone a VA examination at the 
Gulfport (Biloxi) VA Medical Center in March 1975.  There is 
no indication that the RO requested copies of all the 
veteran's pertinent treatment records from the Jackson and 
Gulfport (Biloxi) VA Medical Centers.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v.  West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facilities.

Finally, the RO was placed on notice of certain private 
treatment records-specifically, records from Mississippi 
State Hospital dated in February 1975-but the veteran did not 
provide the appropriate Authorization and Consent Form that 
would have allowed the RO to obtain these records.  The Board 
finds that the RO should request the veteran to complete an 
authorization for release of information from Mississippi 
State Hospital, as well as any other medical providers he 
wishes to add to the list.  Thereafter, the RO should request 
medical records from all providers and facilities for which 
the veteran provides releases, notwithstanding any individual 
efforts the veteran may have taken to obtain such records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Regarding any non-federal evidence VA seeks and is unable to 
obtain, the RO should notify the veteran of the identity of 
the records it could not obtain, its efforts to obtain the 
records, any further actions VA will take regarding them, and 
that he is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e) (2003).

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions: 

1.  The RO should contact the Social 
Security Administration in order to 
obtain copies of all records considered 
in arriving at that that agency's 
decision with respect to the veteran's 
claim for disability benefits.

2.  The RO should provide the veteran 
with forms to authorize the release of 
medical records.  Specifically, the RO 
should request that the veteran complete 
and sign an authorization for release of 
information from Mississippi State 
Hospital, as well as any other source of 
information about the veteran's claimed 
paranoid schizophrenia.  Each 
authorization should include the complete 
address for the doctor or medical 
facility and the approximate dates of 
treatment.

3.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should request medical records 
from all providers and facilities for 
which the veteran provides releases.

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  In addition, the RO should undertake 
all necessary development to obtain and 
associate with the record all outstanding 
records of pertinent medical treatment 
from the Jackson, Mississippi and 
Gulfport (Biloxi) VA Medical Centers.  

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims 
files, and the veteran and his 
representative so notified.

5.  Thereafter, the RO should undertake 
any other development required under the 
VCAA and implementing regulations, to 
include obtaining any VA 
examinations/medical opinions deemed 
necessary.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity for response thereto.  

7.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


